Exhibit 10(iii)(A)(6)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

COMBINED RESTRICTED STOCK AND PERFORMANCE CASH AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below shares of the Company’s
common stock (the “Shares”), which are restricted, and a Performance Cash Award
(“Performance Cash Award”) to be settled in cash and/or Shares (collectively,
the “Combined Award”). The terms and conditions of the Combined Award are set
forth in this Award Agreement (the “Agreement”) and in The Interpublic Group of
Companies, Inc. 2009 Performance Incentive Plan (the “Plan”), which is attached
hereto as Exhibit A.

RESTRICTED STOCK AWARD AGREEMENT

 

Date of Award

 

  

Participant’s Name

 

Number of Shares

 

     Restrictions    Subject to the provisions of this Agreement and the Plan,
including the restrictions set forth in Section 6(d) of the Plan, the
Participant shall be the owner of record of the Shares granted under this Award
and shall have all rights of a shareholder of the Company. Lapse of Restrictions
   [Lapse provisions to be inserted, which may include the lapse of restrictions
upon satisfaction of performance criteria determined by the Committee. Except as
set forth in the Plan, the restrictions shall not lapse during the first year
following the Date of Grant].

PERFORMANCE CASH AWARD AGREEMENT

 

Date of Award          <  >    Participant’s Name    <  >
Target Amount to be Paid Upon Vesting        Refer to Award Letter from
Interpublic. Performance Period     

                        through                         .

 

Vesting Date     

Subject to the provisions of the Plan, the scheduled vesting date is the
             anniversary of the Date of Award, or such later date as specified
in the following paragraph.

 

Notwithstanding any other provision of this Agreement, if the audit of the
Company’s consolidated financial statements for the years included in the
Performance Period (the “Audited Financials”) has not been completed more than
fifteen (15) days before the vesting date set forth above, the vesting date
shall be delayed until the earlier of (i) the thirtieth (30th) day after the
completion of the Audited Financials for the years included in the Performance
Period or (ii) the date the Actual Payment Amount (as defined below) is paid.
Except as otherwise provided in the Plan, any portion of this Performance Cash
Award that is not vested on the date the Participant ceases to be an employee of
the Company and its Affiliates shall be forfeited.

Actual Payment
Amount      The “Actual Payment Amount” (to the extent vested) shall be between
0 and 2 times the “Target Amount to be Paid Upon Vesting,” as determined by the
Committee based on the achievement of the Performance Criteria described in the
Award Letter from Interpublic. [Form of Actual Payment Amount may be made in
cash, Shares, or a combination as prescribed in Section 8(b) of the Plan].
Payment Date      Subject to the vesting conditions set forth herein, and the
provisions of the Plan, the Actual Payment Amount shall be paid to the
Participant during the calendar year prescribed by Section 8(b) of the Plan, no
later than March 15th of such calendar year.

Please review the remaining pages of this Agreement and the Plan document, and
execute the Agreement where indicated on page 4.



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

COMBINED RESTRICTED STOCK AND PERFORMANCE CASH AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Section 83(b)
Election   

Ordinarily, restricted Shares are not subject to U.S. federal income or
employment taxes until the restrictions are lifted. However, the Participant may
make an election (a “Section 83(b) election”) to be taxed (for U.S. federal
income and employment tax purposes) on the fair market value of the Shares when
the Restricted Stock Award is granted. To make a Section 83(b) election, the
Participant must (i) file the Section 83(b) election with the IRS and the
Company within 30 days after the date of the Restricted Stock Award set forth on
the cover page and (ii) attach a copy of the Section 83(b) election to his or
her tax return.

 

Please consult your tax adviser for more information about the consequences of
making a Section 83(b) election.

Dividends   

Any dividends or distributions that are paid with respect to the Shares granted
under this Restricted Stock Award (regardless of whether such dividends are paid
in cash or Shares) shall be subject to the same risk of forfeiture (and
restrictions, if the dividends are paid in Shares) as applies to the Shares
granted under this Award.

 

•   Unless the Committee or its designee determines otherwise in its sole
discretion, and except as set forth in Section 6(e)(2) of the Plan (relating to
death and Disability), if the Participant ceases to be an employee of
Interpublic and its Affiliates before the restrictions lapse, all dividends with
respect to the Shares granted under this Award shall be forfeited.

 

•   If the Participant remains employed by Interpublic or an Affiliate until the
restrictions lapse, (a) the restrictions on dividends and distributions paid in
Shares shall be lifted as of the date the restrictions lapse and (b) dividends
and distributions paid in cash shall be paid to the Participant (without
interest) as soon as practicable, and no later than March 15th of the first
calendar year that starts after the Participant’s right to receive dividends
ceases to be subject to a “substantial risk of forfeiture,” within the meaning
of Section 409A of the Code.

Tax Withholding    As set forth in the Plan, the Company may be required to
withhold income and employment taxes when the restrictions on the Shares lapse
or when the Participant makes a Section 83(b) election. The Company will
withhold the necessary number of shares to pay such taxes, unless the
Participant indicates via the Company’s stock plan administrator, currently UBS
Financial Services, no later than two (2) business days prior to the date the
restrictions lapse, that he/she will pay the taxes in another manner. The
Participant remains responsible at all times for paying any income and
employment taxes with respect to this Award. If the Participant relocates to
another jurisdiction, the Participant is responsible for notifying the Company
of such relocation and is responsible for compliance with all applicable tax
requirements. Neither the Company nor any of its affiliates are responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of failing to make timely payments of tax or otherwise.

 

-2-



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF PERFORMANCE CASH AWARD

The following terms and conditions supplement the terms of the Plan:

 

Achievement of Performance Criteria    Subject to the terms of the Plan, the
Committee shall have sole and exclusive discretion to determine whether and the
extent to which the applicable Performance Criteria have been achieved, and the
corresponding amount that is payable pursuant to this Performance Cash Award.
Except in the case of death, Disability, or a Change of Control, no payment
shall be made pursuant to this Performance Cash Award before the Committee has
certified in writing that the Performance Criteria and all other material terms
of this Award have been satisfied. Withholding    As set forth in the Plan, the
Company may be required to withhold income and employment taxes when the Award
is paid to the Participant. The Participant remains responsible at all times for
paying any income and employment taxes with respect to this Award. If the
Participant relocates to another jurisdiction, the Participant is responsible
for notifying the Company of such relocation and is responsible for compliance
with all applicable tax requirements. Neither the Company nor any of its
affiliates are responsible for any liability or penalty relating to taxes
(including excise taxes) on compensation (including imputed compensation) or
other income attributed to the Participant (or a Beneficiary) pursuant to this
Agreement, whether as a result of the Participant failing to make timely
payments of tax or otherwise.

 

-3-



--------------------------------------------------------------------------------

CONSTRUCTION AND INTERPRETATION OF COMBINED AWARD AGREEMENT

This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.

This Agreement, the Award Letter from Interpublic, and the terms of the Plan
constitute the entire understanding between the Participant and the Company and
its Affiliates regarding this Combined Award. Any prior agreements, commitments,
or negotiations concerning this Combined Award are superseded.

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as expressly provided herein, in case of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read the above Combined Award Agreement and the Plan, and I understand
and agree to their terms and conditions.

 

  

Participant’s Signature,

to be provided electronically

 

-4-